Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a property” in claim 8 is a relative term which renders the claim indefinite. The term “a property” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The center of gravity of the attachment being based on “the property” is rendered indefinite since it is unclear how the property is related to the attachment.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-11, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henn et al. (20190264420).  Henn et al. discloses (claim 1) a system, with a hydraulic circuit (FIGs. 5 or 7) configured to control a position of at least a portion of an attachment 240 of the system, and a control system 34 (FIGs. 6, 8, or 11) configured to perform operations comprising, receiving an input indicative of a center of gravity of the attachment (paragraph [0043]), and controlling a flow rate of fluid directed through the hydraulic circuit (FIGs. 9 or 13) based on the center of gravity (paragraphs [0043] and [0044]), wherein (claim 5) the control system is configured to determine a threshold flow rate of the fluid based on the center of gravity and to control the flow rate of the fluid directed through the hydraulic circuit to be at or below the threshold flow rate, (claim 6) the hydraulic circuit comprises a hydraulic cylinder 48 coupled to the attachment, and the control system is configured to control the flow rate (control of valve 58) of the fluid into the hydraulic cylinder 48, out of the hydraulic cylinder 48, or both, based on the center of gravity to control movement of at least the portion of the attachment (paragraph [0043]). (claim 7) the control system is configured to perform operations comprising: receiving an additional input indicative of a current position of the attachment; and controlling the flow rate of the fluid directed through the hydraulic circuit based on the current position and the center of gravity, (claims 8 and 9) a sensor is communicatively coupled to the control system, the sensor is configured to output sensor data indicative of a mass of the attachment (weight, paragraph [0043]), and the control system is configured to determine the center of gravity of the attachment based on the mass of the attachment (paragraph [0043]).
Regarding claim 10, Henn et al. discloses (claim 10) a tangible, non-transitory, computer readable medium comprising instructions that, when executed by processing circuitry, are configured to cause the processing circuitry to perform operations (control software, referenced in paragraph [0045], of control system 34) comprising receiving an input indicative of a center of gravity of an attachment coupled to a work vehicle of a system (paragraph [0043], step 370), determining a threshold flow rate of fluid through a hydraulic circuit of the system based on (the position of) the center of gravity of the attachment (FIG. 13, paragraphs [0052]), and controlling the hydraulic circuit of the system to direct the fluid through the hydraulic circuit at a flow rate below the threshold flow rate (FIG. 13) to control movement of at least a portion of the attachment 240, (claim 11) the instructions, when executed by processing circuitry, are configured to cause the processing circuitry to perform operations comprising: receiving the input indicative of the center of gravity (paragraph [0043], step 370, paragraph [0050]) of the attachment at a first configuration of the attachment; determining the threshold flow rate of the fluid based on the center of gravity of the attachment (Step 368); controlling the hydraulic circuit of the system based on the threshold flow rate to transition the attachment to a second configuration; receiving an additional input indicative of an additional center of gravity of the attachment at the second configuration of the attachment (another iteration of the FIG. 12 flow chart), determining an additional threshold flow rate of the fluid through the hydraulic circuit based on the additional center of gravity of the attachment (Step 368), and controlling the hydraulic circuit of the system based on the additional threshold flow rate to control movement of at least the portion of the attachment  (FIGs. 12 and 13 together, paragraphs [0049]-[0052]), (claim 15) the instructions, when executed by processing circuitry (FIG. 12), are configured to cause the processing circuitry to output a signal to a valve 58 of the hydraulic circuit (FIG. 5) to direct the fluid through the hydraulic circuit at the flow rate below the threshold flow rate.
Regarding claim 16, Henn et al. discloses (claim 16) a system, with a hydraulic circuit configured to control a position of at least a portion of an attachment of the system, and a control system configured to perform operations by receiving an input indicative of a center of gravity of the attachment (paragraph [0043], step 370), determining a threshold speed (paragraph [0052]), a threshold acceleration (paragraphs [0029] and [0031]), or both, of at least the portion of the attachment, and controlling the hydraulic circuit (signal to valve 58) to direct fluid through the hydraulic circuit to move at least the portion of the attachment at or below the threshold speed, the threshold acceleration, or both, (claim 17) wherein the control system is configured to perform operations comprising: dynamically determining (iterative flow chart processes Figs. 11 and 12) the threshold speed, the threshold acceleration, or both, based on a current position of the attachment; and controlling the hydraulic circuit to direct the fluid through the hydraulic circuit to adjust the current position of the attachment at or below the threshold speed, the threshold acceleration, or both, dynamically determined based on the current position, (claim 18) the control system is configured to perform operations comprising: receiving an additional input indicative of a mass of the attachment (weight, paragraph [0043]); and determining the threshold speed, the threshold acceleration, or both, of at least the portion of the attachment based on the mass and the center of gravity (paragraph [0043], and (claim 19) the control system is configured to perform operations comprising: receiving an additional input (iterative process of flow chart in FIG. 6, step 74, paragraphs [0029] and [0031] indicative of a target speed, a target acceleration, or both; comparing the target speed to the threshold speed, comparing the target acceleration to the target acceleration, or both; and controlling the hydraulic circuit to direct the fluid through the hydraulic circuit to move at least the portion of the attachment at the target speed in response to a determination that the target speed is below the threshold speed, controlling the hydraulic circuit to direct fluid through the hydraulic circuit to move at least the portion of the attachment at the target acceleration in response to a determination that the target acceleration is below the threshold acceleration, or both.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing controls of hydraulic circuits to move attachments of work machines.

Allowable Subject Matter
Claims 2-4, 12-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The improvements comprise (claim 2) the control system comprising a user interface, and the control system is configured to receive the input indicative of the center of gravity via a user input into the user interface, (claim 12) receiving an additional input indicative of a target flow rate of the fluid through the hydraulic circuit; determining whether the target flow rate is below the threshold flow rate; and controlling the hydraulic circuit to direct the fluid through the hydraulic circuit at the target flow rate in response to a determination that the target flow rate is below the threshold flow rate, and (claim 20) the control system is configured to control the hydraulic circuit to direct the fluid through the hydraulic circuit to move at least the portion of the attachment at an additional speed that is lower than the threshold speed in response to a determination that the target speed is above the threshold speed, to control the hydraulic circuit to direct the fluid through the hydraulic circuit to move at least the portion of the attachment at an additional acceleration that is lower than the threshold acceleration in response to a determination that the target acceleration is above the threshold acceleration, or both.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745  
August 13, 2022